Exhibit 10.2

 
REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (this “Agreement”) is made and entered into
as of September 28, 2010 by and among Keyuan Petrochemicals, Inc., a Nevada
corporation (the “Company”), and the purchasers listed on Schedule I hereto (the
“Purchasers”).


This Agreement is being entered into pursuant to the Securities Purchase
Agreement dated as of the date hereof among the Company and the Purchasers (the
“Purchase Agreement”).


The Company and the Purchasers hereby agree as follows:


1.           Definitions.


Capitalized terms used and not otherwise defined herein shall have the meanings
given such terms in the Purchase Agreement.  As used in this Agreement, the
following terms shall have the following meanings:


“Advice” shall have meaning set forth in Section 3(m).


“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common control with, such Person.  For the avoidance of doubt, with
respect to a Purchaser which is a general or limited partnership, an Affiliate
shall be deemed to include affiliated partnerships managed by the same
management company or managing general partner or by an entity which controls,
is controlled by, or is under common control with, such management company or
managing general partner.


“Board” shall have meaning set forth in Section 3(n).


“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of New York
generally are authorized or required by law or other government actions to
close.


“Closing Date” means the date of the closing of the purchase and sale of the
Units pursuant to the Purchase Agreement.


“Commission” means the Securities and Exchange Commission.


“Common Stock” means the Company’s common stock, par value $0.001 per share.


“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
 
 
 

--------------------------------------------------------------------------------

 


“Effectiveness Date” means with respect to the Registration Statement under
Section 2(a), the earlier of (A) the one hundred fiftieth (150th) day following
the later to occur of (i) the Closing Date or (ii) the effective date of the
Prior Registration Statement (or in the event the Registration Statement
receives a “full review” by the Commission, the one hundred eightieth (180th)
day) or (B) the date which is within three (3) Business Days after the date on
which the Commission informs the Company (i) that the Commission will not review
the Registration Statement or (ii) that the Company may request the acceleration
of the effectiveness of the Registration Statement; provided, however, that, if
the Effectiveness Date falls on a Saturday, Sunday or any other day which shall
be a legal holiday or a day on which the Commission is authorized or required by
law or other government actions to close, the Effectiveness Date shall be the
following Business Day.


“Effectiveness Period” shall have the meaning set forth in Section 2(a).


“Event” shall have the meaning set forth in Section 7(e).


“Event Date” shall have the meaning set forth in Section 7(e).


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Filing Date” means with respect to a Registration Statement under Section 2(a),
the date that is the thirtieth (30th) day following the later to occur of (i)
the Closing Date or (ii) the effective date of the Prior Registration Statement;
provided, however that if the Filing Date falls on a Saturday, Sunday or any
other day which shall be a legal holiday or a day on which the Commission is
authorized or required by law or other government actions to close, the Filing
Date shall be the following Business Day.


“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.


“Indemnified Party” shall have the meaning set forth in Section 5(c).


“Indemnifying Party” shall have the meaning set forth in Section 5(c).


“Losses” shall have the meaning set forth in Section 5(a).


“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.


“Preferred Shares” means shares of the Company’s Series B Convertible Preferred
Stock issued to the Purchasers pursuant to the Purchase Agreement.


“Prior Registration Statement” means the registration statement on Form S-1 (no.
333-167029) filed on May 21, 2010 in connection with the offering that closed on
April 22, 2010, including (in each case) the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference in such registration statement.
 
 
 

--------------------------------------------------------------------------------

 


“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.


“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference in such Prospectus.


“Registrable Securities” means, collectively (i) the shares of Common Stock
issuable upon conversion of the Preferred Shares (the “Conversion Shares”); (ii)
the shares of Common Stock issuable upon exercise of the Warrants (the “Warrant
Shares”); (iii) the shaers of Common Stock issuable upon exercise of the
TriPoint Warrants (the “Tripoint Warrant Shares”; and (iv) any securities issued
or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing; provided, that
the Holder has completed and delivered to the Company a Selling Stockholder
Questionnaire; and provided, further, that the Conversion Shares, the Warrant
Shares and the Tripoint Warrant Shares shall cease to be Registrable Securities
upon the earlier to occur of the following: (A) sale pursuant to a Registration
Statement or Rule 144 under the Securities Act (in which case, only such
security sold shall cease to be a Registrable Security) or (B) becoming eligible
for sale by the Holder pursuant to Rule 144, without limitation.


“Registration Statement” means the registration statements and any additional
registration statements contemplated by Section 2, including (in each case) the
Prospectus, amendments and supplements to such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference in such registration statement.


“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“Rule 158” means Rule 158 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
 
 

--------------------------------------------------------------------------------

 


“Rule 416” means Rule 416 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“Securities Act” means the Securities Act of 1933, as amended.


“SEC Guidance” means (i) any publicly available written or oral guidance of the
Commission staff, or any comments, requirements or requests of the Commission
staff and (ii) the Securities Act.


“Selling Stockholder Questionnaire” means a questionnaire in the form attached
as Exhibit B hereto, or such other form of questionnaire as may reasonably be
adopted by the Company from time to time.


“TriPoint Warrants” means the warrants to purchase shares of Common Stock issued
by the Company to TriPoint Global Equities, Inc., as placement agent, and/or its
employees.


“Warrants” means the warrants to purchase shares of Common Stock issued to the
Purchasers pursuant to the Purchase Agreement.


2.           Resale Registration.
 
(a)           On or prior to the Filing Date, the Company shall prepare and file
with the Commission a “resale” Registration Statement providing for the resale
of all Registrable Securities by means of an offering to be made on a continuous
basis pursuant to Rule 415.  The Registration Statement shall be on Form S-1 (or
another appropriate form in accordance herewith).  The Company shall (i) not
permit any securities other than the Registrable Securities to be included in
the Registration Statement and (ii) use its commercially reasonable efforts to
cause the Registration Statement to be declared effective under the Securities
Act as promptly as possible after the filing thereof, but in any event prior to
the Effectiveness Date, and to keep such Registration Statement continuously
effective under the Securities Act until such date as is the earlier of (x) the
date when all Registrable Securities covered by such Registration Statement have
been sold or (y) the date on which the Registrable Securities may be sold
without any restriction pursuant to Rule 144 as determined by the counsel to the
Company pursuant to a written opinion letter, addressed to the Company’s
transfer agent to such effect (the “Effectiveness Period”).  The Company shall
request that the effective time of the Registration Statement be 4:00 p.m.
Eastern Time on the Effectiveness Date.  If at any time and for any reason, an
additional Registration Statement is required to be filed because at such time
the actual number of Registrable Securities exceeds the number of Registrable
Securities remaining under the Registration Statement and such Registrable
Securities are not saleable under Rule 144, without limitation, the Company
shall have twenty (20) Business Days to file such additional Registration
Statement, and the Company shall use its commercially reasonable efforts to
cause such additional Registration Statement to be declared effective by the
Commission as soon as possible, but in no event later than sixty (60) days after
such filing.
 
 
 

--------------------------------------------------------------------------------

 


(b)           Notwithstanding anything to the contrary set forth in this Section
2, in the event the Commission does not permit the Company to register all of
the Registrable Securities in the Registration Statement because of the
Commission’s application of Rule 415, the number of Registrable Securities to be
registered on such Registration Statement will be reduced in the following order
(i) first, by the Registrable Securities represented by the total number of
Tripoint Warrant Shares, applied on a pro rata basis, (ii) second, by the
Registrable Securities represented by the total number of Warrant Shares owned
by the Holders, applied on a pro rata basis, and (iii) third, by the Registrable
Securities represented by the Conversion Shares, applied on a pro rata
basis.  The Company shall use its commercially reasonable efforts to file
additional Registration Statements to register the Registrable Securities that
were not registered in the initial Registration Statement and are not saleable
under Rule 144 without limitation as promptly as possible but in no event later
than on the Filing Date and in a manner permitted by the Commission.  For
purposes of this Section 2(b), “Filing Date” means with respect to each
subsequent Registration Statement filed pursuant hereto, the later of (i) sixty
(60) days following the sale of substantially all of the Registrable Securities
included in the initial Registration Statement or any subsequent Registration
Statement and (ii) six (6) months following the effective date of the initial
Registration Statement or any subsequent Registration Statement, as applicable,
or such earlier date as permitted by the Commission.  For purposes of this
Section 2(b), “Effectiveness Date” means with respect to each subsequent
Registration Statement filed pursuant hereto, the earlier of (A) the ninetieth
(90th) day following the filing date of such Registration Statement (or in the
event such Registration Statement receives a “full review” by the Commission,
the one hundred twentieth (120th) day following such filing date) or (B) the
date which is within three (3) Business Days after the date on which the
Commission informs the Company (i) that the Commission will not review such
Registration Statement or (ii) that the Company may request the acceleration of
the effectiveness of such Registration Statement; providedthat, if the
Effectiveness Date falls on a Saturday, Sunday or any other day which shall be a
legal holiday or a day on which the Commission is authorized or required by law
or other government actions to close, the Effectiveness Date shall be the
following Business Day.


(c)           Each Holder agrees to furnish to the Company a completed Selling
Stockholder Questionnaire not more than ten (10) Business Days following the
date of this Agreement. Each Holder further agrees that it shall not be entitled
to be named as a selling security holder in the Registration Statement or use
the Prospectus for offers and resales of Registrable Securities at any time,
unless such Holder has returned to the Company a completed and signed Selling
Stockholder Questionnaire. If a Holder of Registrable Securities returns a
Selling Stockholder Questionnaire after the deadline specified in the previous
sentence, the Company shall use its commercially reasonable efforts to take such
actions as are required to name such Holder as a selling security holder in the
Registration Statement or any pre-effective or post-effective amendment thereto
and to include (to the extent not theretofore included) in the Registration
Statement the Registrable Securities identified in such late Selling Stockholder
Questionnaire; provided that the Company shall not be required to file an
additional Registration Statement solely for such shares. Each Holder
acknowledges and agrees that the information in the Selling Stockholder
Questionnaire will be used by the Company in the preparation of the Registration
Statement and hereby consents to the inclusion of such information in the
Registration Statement.
 
 
 

--------------------------------------------------------------------------------

 


3.           Registration Procedures.


                      In connection with the Company’s registration obligations
hereunder, the Company shall:
 
                               (a)           Prepare and file with the
Commission, on or prior to the Filing Date, a Registration Statement on Form S-1
(or another appropriate form in accordance herewith) in accordance with the plan
of distribution as set forth on Exhibit A hereto and in accordance with
applicable law, and cause the Registration Statement to become effective and
remain effective as provided herein; provided, however, that not less than five
(5) Business Days prior to the filing of the Registration Statement or any
related Prospectus or any amendment or supplement thereto, the Company shall (i)
furnish to the Holders copies of all such documents proposed to be filed, which
documents will be subject to the review of such Holders, and (ii) cause its
officers and directors, counsel and independent certified public accountants to
respond to such inquiries as shall be necessary to conduct a reasonable review
of such documents.  The Company shall not file the Registration Statement or any
such Prospectus or any amendments or supplements thereto to which the Purchasers
shall reasonably object in writing within three (3) Business Days of their
receipt thereof.


(b)           (i) Prepare and file with the Commission such amendments,
including post-effective amendments, to the Registration Statement as may be
necessary to keep the Registration Statement continuously effective as to the
applicable Registrable Securities for the Effectiveness Period and prepare and
file with the Commission such additional Registration Statements as necessary in
order to register for resale under the Securities Act all of the Registrable
Securities; (ii) cause the related Prospectus to be amended or supplemented by
any required Prospectus supplement, and as so supplemented or amended to be
filed pursuant to Rule 424 (or any similar provisions then in force) promulgated
under the Securities Act; (iii) respond as promptly as possible, but in no event
later than ten (10) Business Days, to any comments received from the Commission
with respect to the Registration Statement or any amendment thereto and as
promptly as possible provide the Holders true and complete copies of all
correspondence from and to the Commission relating to the Registration
Statement; (iv) file the final prospectus pursuant to Rule 424 of the Securities
Act no later than two (2) Business Days following the date the Registration
Statement is declared effective by the Commission; and (v) comply in all
material respects with the provisions of the Securities Act and the Exchange Act
with respect to the disposition of all Registrable Securities covered by the
Registration Statement during the Effectiveness Period in accordance with the
intended methods of disposition by the Holders thereof set forth in the
Registration Statement as so amended or in such Prospectus as so supplemented.


(c)           Notify the Holders of Registrable Securities as promptly as
possible (and, in the case of (i)(A) below, not less than three (3) Business
Days prior to such filing, and in the case of (iii) below, on the same day of
receipt by the Company of such notice from the Commission) and (if requested by
any such Person) confirm such notice in writing no later than one (1) Business
Day following the day:  (i)(A) when a Prospectus or any Prospectus supplement or
post-effective amendment to the Registration Statement is filed; (B) when the
Commission notifies the Company whether there will be a “review” of such
Registration Statement and whenever the Commission comments in writing on such
Registration Statement and (C) with respect to the Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to the Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the Commission of any stop
order suspending the effectiveness of the Registration Statement covering any or
all of the Registrable Securities or the initiation or threatening of any
Proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event that makes any statement made in
the Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to the Registration Statement, Prospectus or other
documents so that, in the case of the Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


                            (d)           Use its commercially reasonable
efforts to avoid the issuance of, or, if issued, obtain the withdrawal of, as
promptly as possible, (i) any order suspending the effectiveness of the
Registration Statement or (ii) any suspension of the qualification (or exemption
from qualification) of any of the Registrable Securities for sale in any
jurisdiction.


(e)           If requested by the Holders of a majority in interest of the
Registrable Securities, (i) promptly incorporate in a Prospectus supplement or
post-effective amendment to the Registration Statement such information as the
Company reasonably agrees should be included therein and (ii) make all required
filings of such Prospectus supplement or such post-effective amendment as soon
as practicable after the Company has received notification of the matters to be
incorporated in such Prospectus supplement or post-effective amendment.


(f)   If requested by any Holder, furnish to such Holder, without charge, at
least one conformed copy of each Registration Statement and each amendment
thereto, including financial statements and schedules, all documents
incorporated or deemed to be incorporated therein by reference, and all exhibits
to the extent requested by such Person (including those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
Commission.


(g)   Promptly deliver to each Holder, without charge, as many copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request; and
subject to the provisions of Sections 3(m) and 3(n), the Company hereby consents
to the use of such Prospectus and each amendment or supplement thereto by each
of the selling Holders in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any amendment or
supplement thereto.
 
(h)   Prior to any resale of Registrable Securities, use its commercially
reasonable efforts to register or qualify or cooperate with the selling Holders
in connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of such jurisdictions within the United
States as any Holder requests in writing, to keep each such registration or
qualification (or exemption therefrom) effective during the Effectiveness Period
and to do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by a
Registration Statement; provided, however, that the Company shall not be
required to qualify generally to do business in any jurisdiction where it is not
then so qualified or to take any action that would subject it to general service
of process in any such jurisdiction where it is not then so subject or subject
the Company to any material tax in any such jurisdiction where it is not then so
subject.
 
 
 
 

--------------------------------------------------------------------------------

 


 


                              (i)           Cooperate with the Holders to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold pursuant to a Registration Statement, which
certificates, to the extent permitted by the Purchase Agreement and applicable
federal and state securities laws, shall be free of all restrictive legends, and
to enable such Registrable Securities to be in such denominations and registered
in such names as any Holder may request in connection with any sale of
Registrable Securities.


(j)           Upon the occurrence of any event contemplated by Section 3(c)(vi),
as promptly as possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
(in the case of the Prospectus, in the light of the circumstances under which
they were made) not misleading.


(k)           Use its commercially reasonable efforts to cause all Registrable
Securities relating to the Registration Statement, to continue to be quoted or
listed on a securities exchange, quotation system or market, if any, on which
similar securities issued by the Company are then listed or traded as and when
required pursuant to the Purchase Agreement.


(l)           Comply in all material respects with all applicable rules and
regulations of the Commission and make generally available to its security
holders all documents filed or required to be filed with the Commission,
including, but not limited, to, earning statements satisfying the provisions of
Section 11(a) of the Securities Act and Rule 158 not later than 45 days after
the end of any 12-month period (or 90 days after the end of any 12-month period
if such period is a fiscal year) commencing on the first day of the first fiscal
quarter of the Company after the effective date of the Registration Statement,
which statement shall conform to the requirements of Rule 158.


(m)           The Company may require each selling Holder to furnish to the
Company a certified statement as to the number of shares of Common Stock
beneficially owned by such Holder and the natural persons thereof that have
voting and dispositive control over the Registrable Securities. During any
periods that the Company is unable to meet its obligations hereunder with
respect to the registration of the Registrable Securities solely because any
Holder fails to furnish such information within five (5) Business Days of the
Company’s request, any liquidated damages that are accruing at such time as to
such Holder only shall be tolled and any Event that may otherwise occur solely
because of such delay shall be suspended as to such Holder only, until such
information is delivered to the Company.
 
 
 

--------------------------------------------------------------------------------

 


If the Registration Statement refers to any Holder by name or otherwise as the
holder of any securities of the Company, then such Holder shall have the right
to require (if such reference to such Holder by name or otherwise is not
required by the Securities Act or any similar federal statute then in force) the
deletion of the reference to such Holder in any amendment or supplement to the
Registration Statement filed or prepared subsequent to the time that such
reference ceases to be required.


Each Holder covenants and agrees that it will not sell any Registrable
Securities under the Registration Statement until the Company has electronically
filed the Prospectus as then amended or supplemented as contemplated in Section
3(g) and notice from the Company that the Registration Statement and any
post-effective amendments thereto have become effective as contemplated by
Section 3(c).


Each Holder agrees by its acquisition of such Registrable Securities that, upon
receipt of a notice from the Company of the occurrence of any event of the kind
described in Section 3(c)(ii), 3(c)(iii), 3(c)(iv), 3(c)(v), 3(c)(vi) or 3(n),
such Holder will forthwith discontinue disposition of such Registrable
Securities under the Registration Statement until such Holder’s receipt of the
copies of the supplemented Prospectus and/or amended Registration Statement
contemplated by Section 3(j), or until it is advised in writing (the “Advice”)
by the Company that the use of the applicable Prospectus may be resumed, and, in
either case, has received copies of any additional or supplemental filings that
are incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement.


(n)           If (i) there is material non-public information regarding the
Company which the Company’s Board of Directors (the “Board”) determines not to
be in the Company’s best interest to disclose and which the Company is not
otherwise required to disclose, (ii) there is a significant business opportunity
(including, but not limited to, the acquisition or disposition of assets (other
than in the ordinary course of business) or any merger, consolidation, tender
offer or other similar transaction) available to the Company which the Board
determines not to be in the Company’s best interest to disclose, or (iii) the
Company is required to file a post-effective amendment to the Registration
Statement to incorporate the Company’s quarterly and annual reports and audited
financial statements on Forms 10-Q and 10-K, then the Company may (x) postpone
or suspend filing of a registration statement for a period not to exceed
forty-five (45) consecutive days or (y) postpone or suspend effectiveness of a
registration statement for a period not to exceed forty-five (45) consecutive
days; provided that the Company may not postpone or suspend effectiveness of a
registration statement under this Section 3(n) for more than ninety (90) days in
the aggregate during any three hundred sixty (360) day period; provided,
however, that no such postponement or suspension shall be permitted for
consecutive twenty (20) day periods arising out of the same set of facts,
circumstances or transactions.
 
 
 

--------------------------------------------------------------------------------

 


4.           Registration Expenses.


All fees and expenses incident to the performance of or compliance with this
Agreement by the Company, except as and to the extent specified in this Section
4, shall be borne by the Company whether or not the Registration Statement is
filed or becomes effective and whether or not any Registrable Securities are
sold pursuant to the Registration Statement.  The fees and expenses referred to
in the foregoing sentence shall include, without limitation, (i) all
registration and filing fees (including, without limitation, fees and expenses
(A) with respect to filings required to be made with any  securities exchange or
market on which Registrable Securities are required hereunder to be listed, if
any, (B) with respect to filing fees required to be paid to the Financial
Industry Regulatory Authority, Inc. (including, without limitation, pursuant to
FINRA Rule 5110) and (C) in compliance with state securities or Blue Sky laws
(including, without limitation, fees and disbursements of one counsel for the
Holders up to a maximum amount of $5,000 in connection with Blue Sky
qualifications of the Registrable Securities and determination of the
eligibility of the Registrable Securities for investment under the laws of such
jurisdictions as the Holders of a majority of Registrable Securities may
designate)), (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities and of printing prospectuses if
the printing of prospectuses is requested by the holders of a majority of the
Registrable Securities included in the Registration Statement), (iii) messenger,
telephone and delivery expenses, (iv) Securities Act liability insurance, if the
Company so desires such insurance, and (v) fees and expenses of all other
Persons retained by the Company in connection with the consummation of the
transactions contemplated by this Agreement, including, without limitation, the
Company’s independent public accountants (including the expenses of any comfort
letters or costs associated with the delivery by independent public accountants
of a comfort letter or comfort letters).  In addition, the Company shall be
responsible for all of its internal expenses incurred in connection with the
consummation of the transactions contemplated by this Agreement (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit, the
fees and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange if required hereunder.  The Company shall
not be responsible for any discounts, commissions, transfer taxes or other
similar fees incurred by the Holders in connection with the sale of the
Registrable Securities.


5.           Indemnification.


(a)           Indemnification by the Company.  The Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
each Holder, the officers, directors, managers, partners, members, shareholders,
agents, brokers, investment advisors and employees of each of them, each Person
who controls any such Holder (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) and the officers, directors, agents and
employees of each such controlling Person, to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, costs of preparation and
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, arising out
of or relating to any violation of securities laws or untrue statement of a
material fact contained in the Registration Statement, any Prospectus or any
form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus or form of prospectus or supplement
thereto, in the light of the circumstances under which they were made) not
misleading, except to the extent, but only to the extent, that such untrue
statements or omissions are based solely upon information regarding such Holder
or such other Indemnified Party furnished in writing to the Company by such
Holder for use therein.  The Company shall notify the Holders promptly of the
institution, threat or assertion of any Proceeding of which the Company is aware
in connection with the transactions contemplated by this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


(b)           Indemnification by Holders.  Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents and employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising out of or based upon any untrue statement of a material fact
contained in the Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising  out of or
based upon any omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in the light of the circumstances under
which they were made) not misleading, to the extent, but only to the extent,
that such untrue statement or omission is contained in any information so
furnished in writing by such Holder or other Indemnifying Party to the Company
specifically for inclusion in the Registration Statement or such
Prospectus.  Notwithstanding anything to the contrary contained herein, each
Holder shall be liable under this Section 5(b) only for the lesser of (a) the
actual damages incurred or (b) that amount as does not exceed the gross proceeds
to such Holder as a result of the sale of his/her/its Registrable Securities
pursuant to such Registration Statement.


(c)           Conduct of Indemnification Proceedings.  If any Proceeding shall
be brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party promptly shall promptly notify the
Person from whom indemnity is sought (the “Indemnifying Party”) in writing, and
the Indemnifying Party shall be entitled to assume the defense thereof,
including the employment of counsel reasonably satisfactory to the Indemnified
Party and the payment of all fees and expenses incurred in connection with
defense thereof; provided that the failure of any Indemnified Party to give such
notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have proximately and materially adversely prejudiced the Indemnifying
Party.


An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such parties shall have been advised by counsel
that a conflict of interest is likely to exist if the same counsel were to
represent such Indemnified Party and the Indemnifying Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party).  The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed.  No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending or
threatened Proceeding in respect of which any Indemnified Party is a party and
indemnity has been sought hereunder, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


(d)           Contribution. If a claim for indemnification under Section 5(a) or
5(b) is due but unavailable to an Indemnified Party because of a failure or
refusal of a governmental authority to enforce such indemnification in
accordance with its terms (by reason of public policy or otherwise), then each
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Losses, in such proportion as is appropriate to reflect the relative
benefits received by the Indemnifying Party on the one hand and the Indemnified
Party on the other from the offering of the Preferred Stock and Warrants.  If,
but only if, the allocation provided by the foregoing sentence is not permitted
by applicable law, the allocation of contribution shall be made in such
proportion as is appropriate to reflect not only the relative benefits referred
to in the foregoing sentence but also the relative fault, as applicable, of the
Indemnifying Party and Indemnified Party in connection with the actions,
statements or omissions that resulted in such Losses as well as any other
relevant equitable considerations.  The relative fault of such Indemnifying
Party and Indemnified Party shall be determined by reference to, among other
things, whether any action in question, including any untrue statement of a
material fact or omission of a material fact, has been taken or made by, or
relates to information supplied by, such Indemnifying Party or Indemnified
Party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such action, statement or omission.  The
amount paid or payable by a party as a result of any Losses shall be deemed to
include, subject to the limitations set forth in Section 5(c), any reasonable
attorneys’ or other reasonable fees or expenses incurred by such party in
connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.  In no
event shall any selling Holder be required to contribute an amount under this
Section 5(d) in excess of the gross proceeds received by such Holder upon sale
of such Holder’s Registrable Securities pursuant to the Registration Statement
giving rise to such contribution obligation.


     The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding
paragraph.  No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.


     The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties pursuant to applicable law.
 
 
 
 

--------------------------------------------------------------------------------

 


 
6.           Rule 144.
 
     As long as any Holder owns Preferred Shares, Warrants or Registrable
Securities, the Company covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to Section
13(a) or 15(d) of the Exchange Act.  As long as any Holder owns Preferred
Shares, Warrants or Registrable Securities, if the Company is not required to
file reports pursuant to Section 13(a) or 15(d) of the Exchange Act, it will
prepare and furnish to the Holders and make publicly available in accordance
with Rule 144(c) promulgated under the Securities Act, annual and quarterly
financial statements, together with a discussion and analysis of such financial
statements in form and substance substantially similar to those that would
otherwise be required to be included in reports required by Section 13(a) or
15(d) of the Exchange Act, as well as any other information required thereby, in
the time period that such filings would have been required to have been made
under the Exchange Act.  The Company further covenants that it will take such
further action as any Holder may reasonably request, all to the extent
reasonably required from time to time to enable such Person to sell Conversion
Shares and Warrant Shares without registration under the Securities Act within
the limitation of the exemptions provided by Rule 144 promulgated under the
Securities Act, including providing any legal opinions relating to such sale
pursuant to Rule 144.  Upon the request of any Holder, the Company shall deliver
to such Holder a written certification of a duly authorized officer as to
whether it has complied with such requirements.


7.           Miscellaneous.


(a)           Remedies.  In the event of a breach by the Company or by a Holder
of any of their obligations under this Agreement, such Holder or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.  Each of the Company
and each Holder agrees that monetary damages would not provide adequate
compensation for any losses incurred by reason of a breach by it of any of the
provisions of this Agreement and hereby further agrees that, in the event of any
action for specific performance in respect of such breach, it shall waive the
defense that a remedy at law would be adequate.


(b)           No Inconsistent Agreements.  The Company has not entered into, and
shall not enter into on or after the date of this Agreement, any agreement with
respect to its securities that is inconsistent with the rights granted to the
Holders in this Agreement or otherwise conflicts with the provisions
hereof.  Other than the purchasers in the private placement that closed on April
22, 2010, the Company has not previously entered into any agreement that is
currently in effect granting any registration rights with respect to any of its
securities to any Person.  Without limiting the generality of the foregoing,
without the written consent of the Holders of a majority of the then outstanding
Registrable Securities, the Company shall not grant to any Person the right to
request the Company to register any securities of the Company under the
Securities Act unless the rights so granted are subject in all respects to the
prior rights in full of the Holders set forth herein, and are not otherwise in
conflict with the provisions of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


(c)           No Piggyback on Registrations for Other Securities.  Neither the
Company nor any of its security holders may include securities of the Company in
the Registration Statement, and the Company shall not after the date hereof
enter into any agreement providing such right to any of its security holders,
unless the right so granted is subject in all respects to the prior rights in
full of the Holders set forth herein, and is not otherwise in conflict with the
provisions of this Agreement.


(d)           Piggy-Back Registrations for Registrable Securities.  If at any
time when there is not an effective Registration Statement covering (i) the
Conversion Shares, or (ii) Warrant Shares, the Company shall determine to
prepare and file with the Commission a registration statement relating to an
offering for its own account or the account of others under the Securities Act
of any of its equity securities, other than on Form S-4 or Form S-8 (each as
promulgated under the Securities Act) or their then equivalents relating to
equity securities to be issued solely in connection with any acquisition of any
entity or business or equity securities issuable in connection with stock option
or other employee benefit plans, the Company shall send to each Holder of
Registrable Securities written notice of such determination and, if within ten
(10) calendar days after receipt of such notice, or within such shorter period
of time as may be specified by the Company in such written notice as may be
necessary for the Company to comply with its obligations with respect to the
timing of the filing of such registration statement, any such Holder shall so
request in writing (which request shall specify the Registrable Securities
intended to be disposed of by the such Holder), the Company will cause the
registration under the Securities Act of all Registrable Securities which the
Company has been so requested to register by the Holder, to the extent requisite
to permit the disposition of the Registrable Securities so to be registered,
provided that if at any time after giving written notice of its intention to
register any securities and prior to the effective date of the registration
statement filed in connection with such registration, the Company shall
determine for any reason not to register or to delay registration of such
securities, the Company may, at its election, give written notice of such
determination to such Holder and, thereupon, (i) in the case of a determination
not to register, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration (but not from its obligation to
pay expenses in accordance with Section 4 hereof), and (ii) in the case of a
determination to delay registering, shall be permitted to delay registering any
Registrable Securities being registered pursuant to this Section 7(d) for the
same period as the delay in registering such other securities. The Company shall
include in such registration statement all or any part of such Registrable
Securities such Holder requests to be registered; provided, however, that the
Company shall not be required to register any Registrable Securities pursuant to
this Section 7(d) that are eligible for sale pursuant to Rule 144 of the
Securities Act.  In the case of an underwritten public offering, if the managing
underwriter(s) or underwriter(s) should reasonably object to the inclusion of
the Registrable Securities in such registration statement, then if the Company
after consultation with the managing underwriter should reasonably determine
that the inclusion of such Registrable Securities would materially adversely
affect the offering contemplated in such registration statement, and based on
such determination recommends inclusion in such registration statement of fewer
or none of the Registrable Securities of the Holders, then (x) the number of
Registrable Securities of the Holders included in such registration statement
shall be reduced among such Holders based upon the number of Registrable
Securities requested to be included in the registration in the order set forth
in Section 2(b) hereof, if the Company after consultation with the
underwriter(s) recommends the inclusion of fewer Registrable Securities, or (y)
none of the Registrable Securities of the Holders shall be included in such
registration statement, if the Company after consultation with the
underwriter(s) recommends the inclusion of none of such Registrable Securities;
provided, however, that if securities are being offered for the account of other
persons or entities as well as the Company, such reduction shall not represent a
greater fraction of the number of Registrable Securities intended to be offered
by the Holders than the fraction of similar reductions imposed on such other
persons or entities (other than the Company).  For purposes of this Section
7(d), Registrable Securities shall include any shares actually issued to the
Purchasers pursuant to the Securities Escrow Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 


(e)           Subordinated Registration Rights. Notwithstanding any other
provision set forth herein, the Purchasers acknowledge and agree that the
registration rights so granted to the Purchasers in this Agreement are subject
in all respects to the full realization of the registration rights granted to
the purchasers in the private placement that closed on April 22, 2010.


(f)           Failure to File Registration Statement and Other Events.  The
Company and the Holders agree that the Holders will suffer damages if the
Registration Statement is not filed on or prior to the Filing Date and not
declared effective by the Commission on or prior to the Effectiveness Date and
maintained in the manner contemplated herein during the Effectiveness Period or
if certain other events occur.  The Company and the Holders further agree that
it would not be feasible to ascertain the extent of such damages with
precision.  Accordingly, if (A) the Registration Statement is not filed on or
prior to the Filing Date, or (B) the Registration Statement is not declared
effective by the Commission on or prior to the Effectiveness Date, or (C) the
Company fails to file with the Commission a request for acceleration in
accordance with Rule 461 promulgated under the Securities Act within three (3)
Business Days of the date that the Company is notified (orally or in writing,
whichever is earlier) by the Commission that a Registration Statement will not
be “reviewed,” or not subject to further review, or (D) the Registration
Statement is filed with and declared effective by the Commission but thereafter
ceases to be effective as to all Registrable Securities at any time prior to the
expiration of the Effectiveness Period, without being succeeded immediately by a
subsequent Registration Statement filed with and declared effective by the
Commission in accordance with Section 2(a) hereof, or (E) the Company has
breached Section 3(n) of this Agreement, or (F) trading in the Common Stock
shall be suspended or if the Common Stock is no longer quoted on or is delisted
from the NASDAQ (or other principal exchange on which the Common Stock is
traded) for any reason for more than three (3) consecutive Business Days or
twelve (12) Business Days in the aggregate for any twelve month period, (any
such failure or breach being referred to as an “Event,” and for purposes of
clauses (A) and (B) the date on which such Event occurs, or for purposes of
clauses (C) and (F) the date on which such three (3) Business Day period is
exceeded, or for purposes of clause (D) after more than fifteen (15) Business
Days, being referred to as “Event Date”), then the Company shall pay an amount
in cash as liquidated damages to each Holder equal to one percent (1%) of the
amount of the Holder’s initial investment in the Units for each calendar month
or portion thereof thereafter from the Event Date until the applicable Event is
cured; provided, however, that in no event shall the amount of liquidated
damages payable at any time and from time to time to any Holder pursuant to this
Section 7(e) exceed an aggregate of ten percent (10%) of the amount of the
Holder’s initial investment in the Units; and provided, further, that in the
event the Commission does not permit all of the Registrable Securities to be
included in the Registration Statement because of its application of Rule 415,
liquidated damages payable pursuant to this Section shall only be payable by the
Company based on the portion of the Holder’s initial investment in the Units
that corresponds to the number of such Holder’s Registrable Securities permitted
to be registered by the Commission in such Registration Statement pursuant to
Rule 415.  For further clarification, the parties understand that no liquidated
damages shall be payable pursuant to this Section with respect to any
Registrable Securities that the Company is not permitted to include on such
Registration Statement due to the Commission’s application of Rule 415. In
addition, no liquidated damages shall be payable with respect to Registrable
Securities that may be sold pursuant to Rule 144.  Notwithstanding anything to
the contrary in this paragraph (e), if (a) any of the Events described in
clauses (A), (B), (C), (D) or (F) shall have occurred, (b) on or prior to the
applicable Event Date, the Company shall have exercised its rights under Section
3(n) hereof and (c) the postponement or suspension permitted pursuant to such
Section 3(n) shall remain effective as of such applicable Event Date, then the
applicable Event Date shall be deemed instead to occur on the second Business
Day following the termination of such postponement or suspension.  Liquidated
damages payable by the Company pursuant to this Section 7(f) shall be payable on
the Event Date and the first (1st) Business Day of each thirty (30) day period
following the Event Date.  Notwithstanding anything to the contrary contained
herein, in no event shall any liquidated damages be payable with respect to the
Warrants or the Warrant Shares.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(g)           Amendments and Waivers.  The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the same shall be in writing and signed by the Company
and the Holders of a majority of the then outstanding Registrable Securities.


(h)           Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery, telecopy or facsimile at the
address or number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur.  The addresses for such communications shall be:
 
If to the Company:
Keyuan Petrochemicals, Inc.
c/o Keyuan Plastics Co., Ltd.
Qingshi Industrial Park
Ningbo Economic & Technological Development Zone
Ningbo, Zhejiang Province, P.R. China 315803
Attention: Chief Executive Officer
Tel. No.: (86) 574-8623-2955
Fax No.:  (86) 574-8623-2616
   
with copies to (which shall not constitute notice):
Anslow & Jaclin, LLP
195 Route 9 South, Suite 204
Manalapan, NJ 07726
Attn: Gregg E. Jaclin, Esq.
Tel: 732-618-4880
Fax: 732-577-1188
   
If to any Purchaser:
At the address of such Purchaser set forth on Schedule I to this Agreement
   
with copies to (which shall not constitute notice):
Leser, Hunter, Taubman & Taubman
17 State Street, Floor 20
New York, New York 10004
Attention: Rachael Schmierer, Esq.
Telephone No.: 212-732-7184, ext. 215
Facsimile No.: 212-202-6380

 
 
 

--------------------------------------------------------------------------------

 
 
Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.


(i)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns
and shall inure to the benefit of each Holder and its successors and
assigns.  The Company may not assign this Agreement or any of its rights or
obligations hereunder without the prior written consent of each Holder.  Each
Purchaser may assign its rights hereunder in the manner and to the Persons as
permitted under the Purchase Agreement.


(j)           Assignment of Registration Rights.  The rights of each Holder
hereunder, including the right to have the Company register for resale
Registrable Securities in accordance with the terms of this Agreement, shall be
automatically assignable by each Holder to any Person who acquires all or a
portion of the Preferred Shares, the Warrants or the Registrable Securities if:
(i) the Holder agrees in writing with the transferee or assignee to assign such
rights, and a copy of such agreement is furnished to the Company within a
reasonable time after such assignment, (ii) the Company is, within a reasonable
time after such transfer or assignment, furnished with written notice of (a) the
name and address of such transferee or assignee, and (b) the securities with
respect to which such registration rights are being transferred or assigned,
(iii) following such transfer or assignment the further disposition of such
securities by the transferee or assignees is restricted under the Securities Act
and applicable state securities laws unless such securities are registered in a
Registration Statement under this Agreement (in which case the Company shall be
obligated to amend such Registration Statement to reflect such transfer or
assignment) or are otherwise exempt from registration, (iv) at or before the
time the Company receives the written notice contemplated by clause (ii) of this
Section, the transferee or assignee agrees in writing with the Company to be
bound by all of the provisions of this Agreement, and (v) such transfer shall
have been made in accordance with the applicable requirements of the Purchase
Agreement.  The rights to assignment shall apply to the Holders (and to
subsequent) successors and assigns.
 
(k)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid binding obligation
of the party executing (or on whose behalf such signature is executed) the same
with the same force and effect as if such facsimile signature were the original
thereof.
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
(l)           Governing Law; Jurisdiction.  This Agreement shall be governed by
and construed in accordance with the internal laws of the State of New York,
without giving effect to any of the conflicts of law principles which would
result in the application of the substantive law of another jurisdiction.  This
Agreement shall not be interpreted or construed with any presumption against the
party causing this Agreement to be drafted.  The Company and the Holders agree
that venue for any dispute arising under this Agreement will lie exclusively in
the state or federal courts located in New York County, New York, and the
parties irrevocably waive any right to raise forum non conveniens or any other
argument that New York is not the proper venue.  The Company and the Holders
irrevocably consent to personal jurisdiction in the state and federal courts of
the state of New York.  The Company and the Holders consent to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address in effect for notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof.  Nothing in this Section 7(k) shall affect or limit any right to
serve process in any other manner permitted by law.  The Company and the Holders
hereby agree that the prevailing party in any suit, action or proceeding arising
out of or relating to this Agreement or the Purchase Agreement, shall be
entitled to reimbursement for reasonable legal fees from the non-prevailing
party.  The parties hereby waive all rights to a trial by jury.
 


(m)           Cumulative Remedies.  The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.


(n)           Severability. If any term, provision, covenant or restriction of
this Agreement is held to be invalid, illegal, void or unenforceable in any
respect, the remainder of the terms, provisions, covenants and restrictions set
forth herein shall remain in full force and effect and shall in no way be
affected, impaired or invalidated, and the parties hereto shall use their
reasonable efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction.  It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.


(o)           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.


(p)           Shares Held by the Company and its Affiliates. Whenever the
consent or approval of Holders of a specified percentage of Registrable
Securities is required hereunder, Registrable Securities held by the Company or
its Affiliates (other than any Holder or transferees or successors or assigns
thereof if such Holder is deemed to be an Affiliate solely by reason of its
holdings of such Registrable Securities) shall not be counted in determining
whether such consent or approval was given by the Holders of such required
percentage.
 
 
 
 

--------------------------------------------------------------------------------

 


 
(q)           Independent Nature of Purchasers.  The Company acknowledges that
the obligations of each Purchaser under the Transaction Documents are several
and not joint with the obligations of any other Purchaser, and no Purchaser
shall be responsible in any way for the performance of the obligations of any
other Purchaser under the Transaction Documents.  The Company acknowledges that
the decision of each Purchaser to purchase Securities pursuant to the Purchase
Agreement has been made by such Purchaser independently of any other Purchaser
and independently of any information, materials, statements or opinions as to
the business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or of
its Subsidiaries which may have been made or given by any other Purchaser or by
any agent or employee of any other Purchaser, and no Purchaser or any of its
agents or employees shall have any liability to any Purchaser (or any other
person) relating to or arising from any such information, materials, statements
or opinions.  The Company acknowledges that nothing contained herein, or in any
Transaction Document, and no action taken by any Purchaser pursuant hereto or
thereto (including, but not limited to, the (i) inclusion of a Purchaser in the
Registration Statement and (ii) review by, and consent to, such Registration
Statement by a Purchaser) shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents.  The Company acknowledges that each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose.  The
Company acknowledges that it has elected to provide all Purchasers with the same
terms and Transaction Documents for the convenience of the Company and not
because it was required or requested to do so by the Purchasers.  The Company
acknowledges that such procedure with respect to the Transaction Documents in no
way creates a presumption that the Purchasers are in any way acting in concert
or as a group with respect to the Transaction Documents or the transactions
contemplated hereby or thereby.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized persons as of the
date first indicated above.

 

  KEYUAN PETROCHEMICALS, INC.          
 
By:
/s/ Chunfeng Tao         Name:  Chunfeng Tao       Title:  Chief Executive
Officer          


 
PURCHASERS:
              Dragon State International Limited        
 
By:
/s/ Lei Xu       Name:  Lei Xu       Title:  Partner          

 

  Excalibur Special Opportunities LP          
 
By:
/s/ Suresh Madan       Name:  Suresh Madan       Title:  Executive Vice
President          

 
[Signature Page to Registration Rights Agreement]

 
 
 
 
 

--------------------------------------------------------------------------------